          Case 7:10-cr-00392-CS Document 1249 Filed 04/12/21 Page 1 of 1




                                PARKER AND CARMODY, LLP
                                      ATTORNEYS AT LAW
                                      30 EAST 33RD STREET
                                           6TH FLOOR
                                      NEW YORK, N.Y. 10016

DANIEL S. PARKER                                                         TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                          FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                      DanielParker@aol.com




                                                    April 12, 2021
By Email
Hon. Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY

                              Re: United States v. Steven Lewis
                                         10 Cr 392 (CS)

Dear Judge Seibel:

       Enclosed please find a redacted copy of Dkt. No. 1246-15. I respectfully request that this
page be substituted for the previously filed page of the exhibit and that the prior page be
removed from the public docket and filed under seal.

        Thank you.
                                                    Respectfully,


                                                    Daniel S. Parker

Cc: all parties (by ECF)

                                      The Clerk of Court is respectfully directed to strike Doc. 1246-15.
                                      The Court will consider Doc. 1247-1 in its place.



                                                                                        4/12/21



                                       The Clerk of Court is respectfully directed to termintae Doc. 1247.
